MEMORANDUM ***
Long Xue Lin, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to reopen removal proceedings. To the extent we have jurisdiction, it is under 8 U.S.C. § 1252. We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review the BIA’s April 16, 2004, order dismissing Lin’s direct appeal from the Immigration Judge’s decision because the petition for review is not timely as to that order. See 8 U.S.C. § 1252(b)(1); Singh v. INS, 315 F.3d 1186, 1188 (9th Cir.2003).
We lack jurisdiction over Lin’s claim that the deadline for filing a motion to reopen should have been equitably tolled because Lin did not raise this claim before the BIA and thereby failed to exhaust his administrative remedies. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) (explaining that this court lacks jurisdiction to review contentions not raised before the BIA).
Lin has not provided argument on, and has therefore waived any challenge to, the BIA’s determination that he failed to establish “changed circumstances” in China. See Ghahremani v. Gonzales, 498 F.3d 993, 997-98 (9th Cir.2007).
Lin’s due process claim is not colorable. See Torres-Aguilar v. INS, 246 F.3d 1267, 1271 (9th Cir.2001).
*958PETITION FOR REVIEW DISMISSED IN PART; DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by Ninth Circuit Rule 36-3.